OFFICE   OF THE   A-ITORNEY    GENERAL    OF TEXAS

                           AUSTIN




maor*blo wayno L8fovro
COanty Auditor
Clay county
Renrlotto, Toeras


                                         d4r   the        faa
                                               a   would        B oan-
                                               4rltsraa          Into     be-
                                               the Olay Oounty
                                               8ionor8*           court
                                               T V8laatlua Ita-
                                         mekr8,      for tha ml-
                                           ton of all oil,and
                                            atllitler rendwed
                                           alay oountf,.b6 *al-


                                    800 requsrtln&          thb qd.nlon
                                    tated questfun rbrda 18

                       meko a request ice an oplnlon


                    ontraot entorrd into betwon
                     CoaoriaalonefsCourt end Pri-
                tt, farsr taluetlou Englnssra,
    whereby alay county Cormie8lenerr Court don-
    ttaot to pay Priehsrd   d Abbott &OO.OO per
    mlllion dollars tcaluationOS all oil end gas
    and utllltl~a rendered in cfry Oorinty,be rrl-                              .
    id? There 088 not plaoad in tha bud@      for
    th6 jasr Sn whioh thla uontraat is made sati-
    metes to pay ,Eorsaid aontraot. Al80 ~ag.?rsnta
Xoaarablo myno    L6i6vr6,   Paga   n



       for suoh servloo8would exoeod the r6v6nuoa
       frem the CJ666rslpopd if other obllgstlons
      droady bad&66     wers paid.   There is no
      6ourt order lxlstsnt aettirrgup a tax rate
      to teks oar0 of psyment,   or the ursatln~ of
      an lat6rest & 6lnklng ftldltar rate.     And
      6616 oontraot was never road in open Oourt
      bven though t&s obalrarn OS ths oourt, had
      arks4 the oomalsdonera if they oared to
      road QC haoo read said oontrsot.    Alao  the
      oontraot la ~lgnedby tho foar members oi
      the  oourt but not by the County Judge.    But
      thsrs 16 an odor 6;prorlng ssld aontreat
      on the minutea of aaid oourt.
           .I would approoLt6 a raply et your
      66rllOSf Oonv6rlionOo.~
          Ia the oaso of Roper vs. Ball, Z80 8.S. 2439,th6
Waoo t+rt_of cltf~~App~al6    s~rt~lned a aontr6ot 166doby
Yl'eOstoM County with Thomas I. Piokett for oollestln( and
oompllhg  information oonsornfng oil properties sad tho
Siring of ralu66 thetoo&    It ns   pointed out 66 the basis
for that holding thsfthoss a6nloo6 involrod 6n lx tr a o r -
dlnsrr skill not D0660860d br an ordlnarr mrson.      The
power-of the4 0omm~66l&er6~ Goart to 166kG Sontraots 0r 6ho
eharaotor intolcrsdIn Roper
Is the ease at Marquart ~8.
           W   quote from the   lass    of Roper   va Rail, oupra, as
followa:

          aExpre66 authority howwer, 1s glveh to
     tha ooIsal66lo66r6~oourt over ths anbjeot oi
     the levying of taxes end requlrfng all proper-
     ty lltust64 in th6 oounty to b6 proprly as-
     66666d and to kar  its proportion of ths bar-
     don of taxation sorordln& to its value. 860
     authorltioe above oftod. Ths gsn6rsl powors
     60 glron to th6 oaamlr6loner6~ oourto lr6 o?
     little preotloiklvalue without th6 further
     authority to use adrquats mess6 to lnsuro th6
 Hoaorablo u6yaa Lafovre; Peg* S



        Proper,  lntalllgant and a~fmetlra amr*$*a
       thereof. The Constitution require8 end pub110
       p*lioY demanda that 611 taxable property shall
       oontributa it* ju6t proportiaa to the expen606
       of 4sovernm6nt. The PU'pOSa of the oontreot
      under    *Ou6ldar6tlOn waa to aid in SaOWing au&
       rasalt. Tha 66rViOO6      oontraoted   to be rendercpd
       oalled for lntormatlon ana lxperienoa not pOS-
       SWJsad by the ordiary       p*non.    So far as they
       6fiSOt6d   the diaoovarp, aa6assnent,     and valua-
       thI Or IUXT4UdOroaoil pTOp6Tti46, they OOdd
       not bsva bean perfornud by the oounty a6*eg*Or
      onl**s he po66a66od extraordinary lnfomtla
      and azp*ri*nO* along the required 1ineS.            Ha
      taatiiled In the ease, and under oath dls-
      OlSitwd 6uoh qualifimstion. Halther oould tlm
      OQXlUZi66iOll4T6' OQUl?%,  Sitting  a6 an 6qU6liz6-
      tlon board, perform ita funotfons efl*otlraly
      without auoh expert aid. The oourt so dealarod,
      in offeet, when it entered into the oontraot.
      It does not appear thaf It x*6 tl;eintent or
      effaot of the aontraot      that Plokatt should per-
      form the dutiel hpO6ad by law on any of tIte
      ottloetrooonoerned.       On the oontrarg, it da6
      appear that It6 purpose ~6 merely to aid suoh
      offloers   in the effaotl~a ~r?omano*        of th*lr
      Te~~eOti~e   dutiO6 . . . .
           "The nraklng of the aontraot under aonsld-
      *ration was within the lspli*d power posseesad
      by the oomml66lon*r6' aoUt O? fi**StOnO Eounty,
      and 6uoh oontraot dfd not eontenrg~atathe par-
      rormsme by *aid Piakett of duties imposed by
      law Upon either the aeaa66or   or the oormi66ionsr6~
      oourt    . . . ."

              l?a do not have
                         the oontraot in qu*atiOn before u6,
therefore,     we *an exproas
                          no opinion as to th* V*lid$tY Qf
ths SOnX3. However, the above mentioned Oa*** *rpr***lY hold'
that the m6king Of suoh a oontraot for the OOll*otlon *nd
ae~embabl~0f Information atmoernlng oil imp*rti** *nQ fb-
gongor the r*iu** thareoxs1,swithin the power R***e**ed by
ths ooaml*6loner*' OOUSt.
          Under the faOt6 Stated in POW l*tt*r, it b aP-
parent thet when ths bu3gat fm the OOUW   w6* Pr*R*rd
HanorabloWayne Lafevre, Page 4


the bud&i oonteined'no proridlon for erpendlture~ ciuoh
au are here larolrwI.
              Artlole 089a-11 provides In 2srtr



                        he Oouaty Court, and taxsa
     leviad only in aooordanoe therewith, and no ox-
     ponditura or the rlulas0: the oounty shall there-
     after be me80 except in &riot  oomplle~oe with
     the budget aa adopted by the Court, 6xoapt that
     lmergenoy expenditures, In oaaa of grave publio
     noeessity,          to   meet   wiuaual   and unioreoeen   oon-
    ditlon# rhioh oould not, by reasonably diligent
    thought  and attention, have been inolutWi in
    the original buQ@t, my frwn tim to tini@ be
    authoriswd by tha Courlr BP mnem&aents to tha
    original  buflg8t. In ~11  oaaea Wh8rt! euoh CBUWid-
    meat to the original budge0 is mado, a oopy Of
    the ardor of the Co url   t
                              mWIing   tha budget shall
    be tiled nith tha Cllerkof the Couuty Uourt, aad
    attaohea to the buQot 0rigiinallyaaopted.~
          Aa 00 erpenditua'oaof the fund8 Of the County Bhau
k  made woept In strlot ooqplimea with the bu&&       as adopted
by the Oolat and as the budget eontafnr  no~grovlsion  with rbfbr-
enoo to expenditurbr, ourh a@ are iswolvsd, it ia our opinion
that the county oannot expend its finds for auoh purpoaa, with-
out harb    oomplle& with the budget la%
              TruotLnp        that the rorogolng fully     amera       fout in-
qulrr, we are